      Case 3:19-cv-03418-WHO Document 18 Filed 09/12/19 Page 1 of 2



 1
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8
                                   SAN FRANCISCO DIVISION
 9

10
     TWITCH INTERACTIVE, INC., a             Case No. 19-cv-03418-WHO
11   Delaware corporation,
                                             ORDER GRANTING PLAINTIFF
12                    Plaintiff,             TWITCH INTERACTIVE, INC.’S EX
                                             PARTE APPLICATION TO EXTEND THE
13        v.                                 DEADLINE FOR SERVICE

14   JOHN AND JANE DOES 1-100,
     individuals,
15
                      Defendants.
16

17

18

19
20

21

22

23

24

25

26
27

28
                                            -1-
                                                                                  ORDER
                                                                        19-CV-03418-WHO
       Case 3:19-cv-03418-WHO Document 18 Filed 09/12/19 Page 2 of 2



 1                                               ORDER

 2          Now before the Court is Plaintiff Twitch Interactive, Inc.’s Ex Parte Application to

 3   Extend the Deadline for Service. Having considered Twitch’s motion and the pleadings and

 4   papers on file in this action, the Court hereby GRANTS the Motion. The deadline for Twitch to

 5   serve Defendants is extended 90 days to December 11, 2019.

 6

 7          IT IS SO ORDERED.

 8          DATED: September 12, 2019

 9

10
                                                          Hon. William H. Orrick
11                                                        United States District Judge
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    -2-
                                                                                                   ORDER
                                                                                         19-CV-03418-WHO
